DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12, 15-18 and 20. are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alsop (US 20130093160).
Claim 1, 10, and  17;
Alsop teaches a suspension system 70 for supporting a frame 16 of a vehicle 12 on at least one wheel 94 of the vehicle, the method comprising: providing the frame 16 of a vehicle having a seat tube 26; the bicycle frame comprising: a head tube 32 coupled to a top tube 16 and a down tube 30; a seat tube 26 coupled to the top tube and the down tube (Fig. 3); an upper pivot point 144 disposed in the seat tube (Fig. 5) configured to pivotally couple to a rear suspension system; and a plurality of lower pivot points (160 – lower pivoting unit provides for multiple pivot points when manipulated) 
Claim 2 & 18;
Alsop teaches a linkage member pivotally coupled to the upper pivot point, and coupling a seatstay with a shock absorber. (Fig. 6, ¶0037)
Claim 3 & 11;
Alsop teaches the shock absorber is coupled at a first end 138 to the linkage member 112 and at a second end (Fig. 6 & 7, 149) to a structural member 154 coupled to the bicycle frame 12, and where the shock absorber is configured to flexibly maintain a separation between the structural member and the linkage member. (¶0033 “…suspension system 70 includes a shock, … that dampens movement of suspension frame portion 18 relative to fixed frame portion 16 during use of bicycle 10.”
Claim 4 & 12; 
Alsop teaches a chainstay 78/76 coupled at a first end to one of the plurality of lower pivot points 160 and coupled at a second end to the seatstay 120/122.
Claim 5; 

Claim 8, 15 & 20;
Alsop teaches a seat tube defines a longitudinal 0axis (Fig. 6/7), and at least one of the plurality of lower pivot points is disposed to a side of the longitudinal axis.  (- pivot points rotate to the side of a geometric axis when manipulated.) 
Claim 9 & 16;
Alsop teaches a comprising a bottom bracket shell 100 disposed at a junction of the seat tube and the down tube, and where the plurality of lower pivot joints comprises at least a first pivot point at a first distance from the bottom bracket shell, a second pivot point at a second distance from the bottom bracket shell, and a third pivot point at a third distance from the bottom bracket shell. (- rotational movement of 224 provides for separation from shell member) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsop (US 20130093160) as applied to claims 4 & 10 above, and further in view of Beutner (US 20140060950).
Alsop teaches a bicycle frame 12 comprising a chainstay 78/76. Alsop does not teach an idler pulley coupled to an end of the chainstay.
Beutner teaches an idler pulley coupled to the first end of the chainstay. (Fig. 5, 140)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the idler pulley of Beutner with the of suspension assembly of Alsop to allow for minimization of chain backlash. (Beutner, ¶0056)

Allowable Subject Matter
Claims 7, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Alsop teaches the seat tube defines a longitudinal axis (Fig. 6), however does not meet the limitation of “…a plurality of lower pivot points is centered laterally on the longitudinal axis”. Alsop provides a plurality of lower pivot points when a support member is rotated; wherein an offset from a central axis would be present after manipulation and thus would not be centered laterally. 
Response to Arguments
Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive. 
With respect to the arguments of Section 2.2-2.4 within the filed remarks, the applicant asserts Alsop “…teaches pivot points formed in a mount body…” and therefore does not meet the limitations of independent claims 1, 10 & 17. This argument was found not persuasive in view of the prior art of record. Alsop recites “… mount bodies 190, 192 are compressed or 
A ‘seat tube’, as terminology consistent with cycle art, is generally viewed as a hollow structural member that holds an operators seat. Per the applicant’s definition in paragraph [0028]; “…As used herein, the term "seat tube" refers to any member or grouping of members, structural or otherwise, that is/are disposed between the top tube 106 and the down tube 108, and extends from the bottom bracket shell to the top tube 106. For example, the seat tube 110 may be a single tube or bar, or alternatively, the seat tube 110 may be formed of combinations of tubes, bars, plates, rods, etc.” 
 The amendments provided in the claim set (02/03/2022) define a structure that provides for “…pivot points formed in the seat tube...”. This language is considered substantially congruent when juxtaposed to the limitations of claim set (06/05/2020), reciting “…pivot points disposed in the seat tube...”. Therefore it is considered that the amendments as filed do not significantly seek to define what the applicant regards as the claimed invention in view of the prior art.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611